      Case 7:17-cv-00245 Document 15 Filed on 08/18/20 in TXSD Page 1 of 1
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                    August 19, 2020
                          UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

JESUS RAMIRO RAMIREZ,                          §
                                               §
         Plaintiff,                            §
VS.                                            § CIVIL ACTION NO. 7:17-CV-245
                                               §
SHERIFF OF MISSIPPI CO.,                       §
CHARLESTON MISSIOURI, et al,                   §
                                               §
         Defendants.                           §

            ORDER ADOPTING REPORT AND RECOMMENDATION

        Pending before the Court is Movant’s civil rights action pursuant to 42 U.S.C. § 1983,
which had been referred to the Magistrate Court for a report and recommendation. On July 16,
2020, the Magistrate Court issued the Report and Recommendation, recommending that
Movant’s claims be dismissed without prejudice for failure to prosecute. The time for filing
objections has passed, and no objections have been filed.
       Pursuant to Federal Rule of Civil Procedure 72(b), the Court has reviewed the Report and
Recommendation for clear error. Finding no clear error, the Court adopts the Report and
Recommendation in its entirety. Accordingly, it is hereby ORDERED that Movant’s claims and
cause of action are DISMISSED without prejudice.
       IT IS SO ORDERED.
       DONE at McAllen, Texas, this 18th day of August, 2020.


                                               ___________________________________
                                               Micaela Alvarez
                                               United States District Judge




1/1
